COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-15-00142-CR
Style:                    Willie Felder
                          v The State of Texas
Date motion filed*:       May 13, 2015
Type of motion:           Motion for extension of time to file the reporter’s record
Party filing motion:      Appellant
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                  March 31, 2015
       Number of extensions granted:           0         Current Due date: March 31, 2015
       Date Requested:                     60 days from date of motion

Ordered that motion is:

             Granted
              If document is to be filed, document due: July 13, 2015
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant is ordered to provide proof, which must come from the court reporter,
         of payment for preparation of the reporter’s record by no later than Monday,
         July 13, 2015. No further extensions will be granted. Unless appellant provides
         such proof, the Court will consider and decide only those issues or points that do
         not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: May 21, 2015
November 7, 2008 Revision